            Case 18-28244          Doc 39      Filed 05/24/19 Entered 05/24/19 09:50:08                   Desc Main
                                                  Document Page 1 of 1


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                               EASTERN DIVISION
In re: William J Franklin                                         )       Case no. 18-28244
       Pamela D Franklin                                          )
                                                                          Chapter 13
                                                                  )
                                                Debtors
                                                                  )       Judge: Pamela S. Hollis
                                                                  )
                                NOTICE OF MOTION AND CERTIFICATE OF SERVICE

        William J Franklin                      David M Siegel                                CreditBox.com, L.L.C.
        Pamela D Franklin                       790 Chaddick Dr                               P.O. Box 2447
        1705 Arber Ln #108                      Wheeling,IL 60090                             Des Plaines, IL 60017
        Crest Hill, IL 60403



    Please take notice that on Friday, July 12, 2019 at 10:30 am, a representative of this office shall appear before the
    Honorable Judge Pamela S. Hollis at the Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, IL 60432 and
    present the motion set forth below.

    I certify that this office caused a copy of this notice to be delivered to the above listed debtors and creditor by depositing
    it in the U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF
    system on Friday, May 24, 2019.                                           /s/ Benjamin Ruggles

                                                                             For: Glenn Stearns, Trustee




                                                OBJECTION TO CLAIM # 14

Now comes Glenn Stearns, Chapter 13 Trustee, and requests disallowance of the above referenced claim pursuant to 11
U.S.C. Section 502(b) and in support thereof, states the following:
   1.      On October 08, 2018 the Debtors filed a petition under Chapter 13.
   2.      The bar date for non-governmental creditors to file claims was 12/17/2018.
   3.      CREDITBOX.COM LLC filed a claim on December 18, 2018 (# 14 on PACER) in the amount of $1,183.39; the
           claim was filed after the claims bar date.
   4.      Pursuant to §502(b)(9) if an objection is made to a claim that was filed after the applicable bar date it must be
           disallowed as not timely filed.


WHEREFORE, the Trustee prays that said late filed claim of Creditbox.Com Llc be disallowed, and for such other and
further relief as this court deems proper.
                                                                   Respectfully Submitted;


                                                                         /s/ Gerald Mylander
Glenn Stearns, Chapter 13 Trustee                                        For: Glenn Stearns, Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532-4350
Ph: (630) 981-3888
